Citation Nr: 1146327	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  07-34 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for tinnitus.  

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.  

4.  Entitlement to service connection for a chronic sinus disorder.  

5.  Entitlement to service connection for a chronic skin disorder.  

6.  Entitlement to service connection for a bilateral hand disorder.  

7.  Entitlement to a disability evaluation in excess of 70 percent for service-connected PTSD.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had service in the Alabama Army National Guard, and was in active service from July 1979 to October 1979, September 1990 to February 1993, and June 2004 to August 2005.  The Veteran participated in Operations Desert Storm and Iraqi Freedom, and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) prior to and subsequent to his activations.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran appeared at a Travel Board hearing in February 2011.  A transcript is of record.  

The issues of entitlement to service connection for sinus, skin, bilateral hand, hypertension, and sleep apnea disabilities, and for entitlement to an increase in rating for service-connected PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran withdrew a claim for entitlement to a disability rating in excess of 10 percent for tinnitus.  


CONCLUSION OF LAW

The claim for entitlement to a disability rating in excess of 10 percent for tinnitus is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  On the February 2011 date of his Travel Board hearing, the Veteran filed a statement in support of claim (VA Form 21-4138) in which he indicated that he wanted to withdraw his appeal of the denial of an increased rating for tinnitus, currently rated 10 percent disabling, because he was receiving the maximum rating for this disability.  At the Veteran's Travel Board Hearing in February 2011, he confirmed that he wanted to withdraw his appeal of the denial of an increased rating, stating, when asked if he wished to do so, "If that's all I can get out of it, yeah."  Hearing Transcript, at 2.  Given that the Veteran is in fact receiving the maximum schedular rating for tinnitus, see Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Board finds that he properly withdrew his appeal of the denial of entitlement to an increased rating for service-connected tinnitus.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.


ORDER

The appeal of the denial of the claim for entitlement to a disability rating in excess of 10 percent for tinnitus is dismissed.


REMAND

A review of the Veteran's service treatment records indicate that the Veteran served as a member of the Alabama Army National Guard for many years, and that he was activated to support both Operation Desert Storm in the early 1990s and Operation Iraqi Freedom between 2004 and 2005.  The Veteran contends that he developed hypertension, OSA, chronic skin, sinus, and bilateral hand disorders directly from this service, or, alternatively, that OSA and hypertension were caused or aggravated by service-connected PTSD.  Furthermore, the Veteran contends that his PTSD has worsened, and that he should be entitled to a higher level of compensation than what is contemplated with the current rating.  Further development is required before a final determination can be made on these matters.  

Of particular note is a service treatment record dated in June 2005.  According to this annotation, the Veteran was exposed to an improvised explosive device (IED) roadside attack approximately three to four months prior to his being seen at the Army health clinic.  Given the possibility of traumatic brain injury from IED and the nature of such injuries, including possible delayed onset, the Board finds that the May 2009 VA general medical examination does not provide an adequate basis on which to decide the claims, and a remand for new, more specialized examinations is warranted, as follows.

The Veteran maintains that he had sinus and hand symptoms in service, and the occurrence of this event does suggest an exposure to trauma that could, at least potentially, relate to chronic hand and sinus disorders in the Veteran.  The RO, in denying the Veteran's claim for a chronic sinus disorder, noted that the Veteran had been seen by National Guard medical personnel during a period of inactive duty for training (INACDUTRA) and been assessed with allergic rhinitis and sinusitis, and that accordingly, any chronic sinus condition must have pre-existed service.  However, as there is no indication that the INACDUTRA episode was not an acute episode of upper respiratory distress, and that, even if chronic sinusitis was present before the Veteran's second activation in 2004, the impact of IED exposure, to include the need for antibiotic treatment for symptoms in the head, could potentially represent an aggravation of that condition.  VA adjudicators are prohibited by law from making medical determinations, and thus, a remand is necessary to determine if the Veteran does experience chronic sinusitis, and if so, if the condition began in service, to include as a result of IED exposure in 2005, or, alternatively, pre-existed the second period of active service and did/did not undergo an increase in severity during that service. 

Regarding the hands, the Board notes that the Veteran reported having hand symptoms in the most recent period of active service; however, there is no documentation of a chronic disorder of the hands being diagnosed between the 2004 and 2005 activation.  As the Veteran did have exposure to an IED, and as he currently has complaints of hand pain which necessitate usage of prescription gloves to manage pain, the Board determines that a comprehensive VA orthopedic examination should be afforded to determine if it is at least as likely as not that any current hand disorders had a causal origin in active service. 

With regard to the claimed skin condition, the Board notes that the service treatment records do contain some documentation of abnormal skin findings.  Specifically, in January 2005, the Veteran was given a topical powder to address complaints of stinging pain on the surfaces of his feet.  In May 2005, the Veteran was assessed as having numerous insect bites on his back of fairly large size.  Additionally, an undated service treatment record seems to indicate numerous swollen "bumps" on the Veteran's back of unknown origin.  At present, the Veteran has not had a VA skin examination, and the post-service medical records following all periods of service do not seem to indicate treatment for a chronic skin disability.  Nonetheless, the Veteran continues to maintain that he has abnormal skin symptoms which have been particularly prevalent since release from his most recent period of service.  Accordingly, the Board is of the opinion that a dermatology examination should be afforded, and that the examiner should opine as to if it is at least as likely as not that any current skin condition had causal origins in active service. 

The Veteran has been diagnosed as having hypertension and OSA.  Regarding hypertension, it is noted that the Veteran did not manifest this condition until his discharge from his most recent period of active service.  The RO, however, noted that the Veteran was released from active duty in August 2005, and had a diagnosis of hypertension in September 2006.  That is, while it was more than a year after service separation, it was just barely so, and a VA examination was ordered to determine if, in fact, hypertension could have arisen in active duty or within that first post-service year.  The Board finds that the February 2007 VA hypertension examination was inadequate.  The examiner wrote that, as he located no documentation of sustained hypertension during active military service, it was not likely that current hypertension was caused by or a result of service, and the hypertension was more likely due to weight gain and aging.  One flaw in this opinion is that it did not specifically address the Veteran's contention that the hypertension was due to, the result of, or aggravated by, PTSD.  See 38 C.F.R. § 3.310(a),(b).  Second, the opinion did not address whether, even in the absence of hypertension in service, there were symptoms that manifested within service or the one year presumptive period that were early manifestations of chronic hypertension.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  In other words, the absence of a diagnosis of hypertension in service is not necessarily fatal to the Veteran's claim for entitlement to service connection for this disability on a direct or presumptive basis.  Accordingly, a new examination should be afforded to determine if it is at least as likely as not that hypertension existed in service or first manifested in the first post service year, or, alternatively, if current hypertension was caused or aggravated beyond the natural course of the disease process by a service-connected psychiatric condition.  Any opinion as to the etiology of hypertension should not rely on the absence of a diagnosis in service or the one year presumptive period as the sole basis for its conclusion.

With regard to OSA, the Board notes that the Veteran had a complaint of sleeping difficulty during his most recent period of active duty.  That is, in January 2005, the Veteran stated that he could not sleep throughout the night and that he would toss and turn frequently.  This was at a time proximate to the death of a fellow Alabama Guardsman, and sleeping difficulties have been noted to be part of the overall psychiatric disability picture associated with service-connected PTSD.  However, an August 2010 VA examiner concluded that neither PTSD nor the medication the Veteran was taking for it caused his sleep apnea.  Nonetheless, the Veteran was assessed as having OSA in 2007, for which continuous positive airway pressure (CPAP) therapy has been prescribed.  The existence of sleep problems in service, although considered part of a psychiatric disability picture, does not necessarily exclude a potential physical component to the symptoms.  That is, the Veteran sleep disturbances could, at least potentially, be related to both psychiatric and physical disablement, including OSA.  Further development is necessary to determine such a relationship and accordingly, the Veteran should be examined to determine if it is at least as likely as not that current OSA had causal origins in active service. 

Finally, the Veteran contends that his current PTSD is of a greater severity than that contemplated by the assigned 70 percent rating.  The Veteran was last examined by a VA psychiatric provider in April 2009, and at the time of the assessment, the examiner opined that there had been little change since the most recent VA examination of record, with mention of improvement in the Veteran's depressive symptoms.  The August 2010 examination referred to above did not report the Veteran's current psychiatric symptoms in an detail.  Subsequent to the Veteran's last VA examination, he has required hospitalization for his PTSD symptoms at a VA treatment facility in New York.  Those records are on file, and it is apparent that the Veteran has had a change in his employment status since the time of his last VA examination.  The Veteran worked for many years as a truck driver, and was noted to still be employed in that capacity in 2009.  In 2010, following hospitalization and placement in VA domiciliary care, the Veteran was specifically noted to be unemployed.  There are indications that the Veteran did not have a secured housing environment after his release from his most recent period of VA hospitalization, with a social work noting that the Veteran hoped to find an apartment or house, but noting the potential need for a referral to a homeless shelter.  The necessity of such is not clear in the record; however, there is indication in the change in employment status, as well as the dissolution of his most recent marriage (Veteran reports being divorced for a fourth time) of a potential worsening in severity of service-connected PTSD.  Thus, a new VA examination is in order to obtain the most current assessment of the overall disability picture.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.  

2.  Schedule the Veteran for comprehensive VA otolaryngology, orthopedic, dermatology, cardiovascular  and psychiatric examinations for the purposes of determining the following:

a) Is it at least as likely as not that the Veteran experiences current sinusitis, and if so, is it as least as likely as not that the condition had causal origins in active service?  If the condition is determined to have pre-existed the most recent period of active service, the examiner is requested to provide an opinion as to if the disorder underwent an increase in severity during service, and to opine if clear and unmistakable evidence shows that such an increase was not aggravated by service or was due to the natural progression of the disease process.   The Veteran's exposure to an IED blast and need for antibiotic treatment for head/facial infection in January 2005 should be referenced.   Additionally, the examiner is asked if it is at least as likely as not that OSA had causal origins in service, to include as a result of documented problems sleeping in January 2005.  

b) Is it at least at least as likely as not that the Veteran developed a chronic disorder of the bilateral hands as a result of any episode or event of active service, to include exposure to an IED explosion in Iraq in early 2005?  

c)  Is it at least as likely as not that the Veteran has a chronic skin disorder, and if so, is it as least as likely not that such a disorder had causal origins in service.  The examiner should reference documented treatment for insect bites, swollen portions of the back, and complaints of topical foot pain noted in the service treatment records.  

d)  Is it at least as likely as not that the Veteran developed hypertension in service or within the first post-service year?  In this regard, the examiner should note the diagnosis of hypertension in September 2006, and should offer an opinion as to what impact, if any, service-connected PTSD had in the causing or aggravation of hypertension.  The absence of a diagnosis of hypertension in service or during the one year presumptive period is not, by itself, a basis for the conclusion that current hypertension is unrelated to service or that symptoms of hypertension did not manifest within the one year presumptive period.

e) What is the current level of severity of the Veteran's service-connected PTSD?  Given the change in employment and apparently marital status since the last VA examination of record, the examiner is asked to opine as to if PTSD causes total occupational and social impairment.  

With regard to all examinations requested, the respective examiners must provide a detailed rationale for all opinions reached.

The examiners are advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence in the claims file, in formulating the requested opinions.

3.  Following the directed development, the RO should conduct a de novo review of the claims on the merits.  Should any benefit sought not be granted, the RO should issue an appropriate supplemental statement of the case to the Veteran and his representative and return the claims to the Board for final adjudication.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
J. Hager
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


